Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 2/4/2021 include amendments to the claims. Claims 1-18 are pending. Claims 1-2, 10 and 15 have been amended.
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered and are persuasive. However, a new grounds of rejection is made in view of Im et al. (US20110088172).
Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims and applicant’s arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101221460B1) in view of Im et al. (US20110088172).
Regarding claims 1, 3-6, Kim teaches a washing machine appliance (see abstract) comprising: a cabinet 50; a wash tub 62 positioned within the cabinet 50; a wash basket 64 rotatably mounted within the wash tub 62 and accessible through an opening 52 in the cabinet 50; a door 54 rotatably mounted to the cabinet 50 whereby the door 54 is rotatable between an open position permitting access to the wash basket 64 through the opening 52 and a closed position; and a gasket 70 extending around the opening 52 a long a circumferential direction and extending between the cabinet 50 and the wash tub 62 along an axial direction, the gasket 70 further defining a radial direction perpendicular to the circumferential direction and the axial 
Regarding claim 2, Kim and Im et al. together teach the limitations of claim 1. Kim also teaches in figures 3-4 that the rough of the web comprises an undulation 74 in the trough proximate the bottom portion of the gasket 70.
Regarding claim 9, Kim and Im et al. together teach the limitations of claim 1. Kim also teaches in figure 4 that the gasket 70 comprises a divot in the front portion of the web.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101221460B1) in view of Im et al. (US20110088172) as applied to claim 1 and further in view of Kronbetter et al. (US6256823).
Regarding claims 7-8, Kim teaches the limitations of claim 1. Kim does not explicitly teach that the gasket comprises a drain hole defined in the back ring. Kronbetter teaches a washing machine (see abstract) and that convolutions and drain holes maybe disposed on the gasket so as to guide water that escapes from the washing drum/tub to an appropriate area (see column 1, lines 21-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that convolutions creating a trough may be used together with drain holes to guide any water that escapes from the drum/tub to an appropriate location, as shown to be known and conventional by Kronbetter. While Kronbetter does not explicitly teach that the drain holes are disposed on the back ring of the gasket, since Kronbetter teaches that the drain holes and convolutions are .

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kim (KR101221460B1). Kim fails to teach/disclose all of the limitations of independent claim 10, including the following limitations: “..the channel extending along the circumferential direction from a channel start to a channel end between a top portion of the gasket and a bottom portion of the gasket..”. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711